Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 5, 7-12, 14-16, 18-21, 24, 26-28 are pending and examined herein.


Information Disclosure Statement

The information disclosure statements (IDS) filed on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the cysteamine in a disulfide form" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 recites 

Claim 28 recites the limitation "the cysteamine in a disulfide form" in the cl8aim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 recites cysteamine or a pharmaceutically acceptable salt thereof is administered; disulfide form does not meet cysteamine which is a free base form or a pharmaceutically acceptable salt thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 5, 7, 8, 9, 10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershey et al. (WO 2015/175886,  PTO-1449).
 It is taught that the effective amounts will depend on the particular condition being treated, severity of the condition, the individual patient parameters including age, physical condition, size, gender weight. See page 22, lines 1-10.
Hershey et al. anticipates instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 14, 15, 18, 19, 20, 21, 24, 26, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (WO 2015/175886, PTO-1449) as applied to claims 1, 2, 5, 7, 8, 9, 10, 16 above, and further in view of Eddy et al. (US20140275279, PTO-1449).
Hershey et al. is applied as discussed above.

Hershey et al. does not teach that the cysteamine or pharmaceutically acceptable salt thereof is administered to the subject 2-4 times per day.
Eddy et al. teaches a method of treating a fibrotic disease comprising administering an effective amount of cysteamine or a salt thereof. See para [0009]. It is taught that the fibrotic disease can be asthma. See claims 1, 29. It is taught that the patient can be a patient diagnosed with a biological condition such as asthma. See para [0059]. The effective amount of cysteamine (i.e free base) or a salt thereof is from 15 mg to 20 mg/kg of body weight daily. See claims 1, 27, 28. It is taught that the dosage can be in the form of a tablet or capsule or other dosage form comprising enterically coated cysteamine. See para [0071]; see para [0091] for delayed or controlled release dosage forms of cysteamine.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer cysteamine or a salt thereof in an amount as in instant claims 11, 12, 14, 18, 19, 20 to a human subject at risk for asthma or suffering from moderate to severe persistent asthma because Eddy et al. teach that an effective amount of 15 mg to 20 mg/kg of body weight daily of cysteamine or a salt thereof is used for treating fibrotic disease which includes asthma. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to: (i) 200 mg/day to 500 mg/day of free base cysteamine for a subject over the age of 12 and/or over 50 kg in weight; (ii) 120 
Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The reference teaches that the dosage and administration can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
Further, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer cysteamine or a salt thereof 2-4 times per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claim 1, 2, 5, 7, 8, 9, 10, 11, 12, 14, 15, 16, 18-21, 24, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 32, 33, 36, 37-40 of copending Application No. 16/849,727 (reference application). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating a human patient at risk for asthma or a human patient having moderate to severe persistent asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof. Claims of ‘727 are drawn to a method of treating a human subject with asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof, wherein the subject does not respond to a steroid treatment. It would have been obvious to a person of ordinary skill in the art to administer an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to a human subject at risk for asthma or a human patient having moderate to severe persistent asthma because ‘727 teaches a method of treating a human subject with asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof. One of ordinary skill in the art would have been motivated art to administer an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to a human subject at risk for asthma or a human patient having moderate to severe persistent 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer cysteamine or a salt thereof in an amount as in instant claims 11, 12, 14, 18, 19, 20 to a human subject at risk for asthma or suffering from moderate to severe persistent asthma.
It would have been obvious to one of ordinary skill in the art to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to: (i) 200 mg/day to 500 mg/day of free base cysteamine for a subject over the age of 12 and/or over 50 kg in weight; (ii) 120 mg/day to 450 mg/day of free base cysteamine for a subject having a weight in a range of 20 kg to 50 kg; and (iii) 40 mg/day to 250 mg/day of free base cysteamine for a subject having a body weight under 20 kg.
The optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. 
Further, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer cysteamine or a salt thereof 2-4 times per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


Prior Art made of Record:
Wong, U.S. Pub. No. 20050143473.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).